DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species I in reply filed on February 3, 2022 is acknowledged. 
Claim 8 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species V. Therefore, claim 8 is withdrawn from consideration. 
Claim Objections
Claim 7 is objected to because of the following informality: line two states “a distal end part.” However, claim 1 also states, “a distal end part” in reference to a wire. It is suggested to amend the term in claim 7 to “a medical device distal end part.”  Appropriate correction is suggested. 
Claim 8 is objected to because of the following informality: line five states “a proximal end part.” However, claim 1 also states, “a proximal end part” in reference to a wire. It is suggested to amend the term in claim 8 to “a medical device proximal end part.”  Appropriate correction is suggested. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “an operation part that is provided on the proximal end side of the main body, is attached to the proximal end part of the wire, and is configured to be capable of pulling the wire to the proximal end side of the wire” in claim 1, which has structural support in paragraph [0029-0030] of the specification of “…the operation part 6 includes an operation part main body 61…[which] …is a tubular member made of a material having high rigidity” .
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the main body" in line 8.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the term in claim 1 to “the main body part.” Appropriate correction is required. 
Claim 1 also recites the term "the time" in line 17 in the limitation “…holding of the curved shape of the bending part is also released at the time when the medical device is retracted.” There is insufficient antecedent basis for this term in the claim. It is suggested to amend the term in claim 1 to “a time” or “…holding of the curved shape of the bending part is simultaneously released as the medical device is retracted.” Appropriate correction is required. 
Claim 3 recites the limitation "the advanced / retreat stopper constant" in line 6.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the term in claim 3 to “the advance / retreat stopper engaging part.” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Onuki et a. (US Patent No.: US8771171) hereinafter Onuki.

In regard to claim 1, Onuki discloses an overtube device (Fig. 1 overtube 2) comprising: 
a tube body (Fig. 29 insertion section 110) having a bending part (Fig. 29 bending section 115) that is curvable (Fig. 24) on a distal end side (Fig. 29) and a 5main body part (Fig. 3 corrugated tube 129) that is continuous with the bending part (Fig. 29 bending section 115) and extends to a proximal end side (Fig. 3 near reference number 129, Fig. 24, [column 6 line 67 – column 7 line 3] “A known corrugated tube 129 is connected to a proximal end side of the passive bending section 116 to form the proximal end side of the insertion section 110.”); 

a wire (Fig. 29 manipulation member 121) having a distal end part fixed to the bending part (active bending section 115), and a proximal end part positioned on the proximal end side (Fig. 1 near reference number 130) of the main body part (Fig. 3 corrugated tube 129) and extending along a longitudinal axis of the main body part ([column 14 lines 44-46] “A guide (not shown) is formed at a bending block of the active bending section 115 only, and a manipulation member (not shown) such as a wire or the like is inserted into the guide, …to pass through the inner cavity of the passive bending section 116 and extend to the manipulation section 130.”);  

10an operation part (Fig. 1 manipulation section 130) that is provided on the proximal end side of the main body (Fig. 3 corrugated tube 129), is attached to the proximal end part of the wire (Fig. 29 manipulation member 121), and is configured to be capable of pulling the wire (Fig. 29 manipulation member 121) to the proximal end side of the wire; and 

an overtube base (Fig. 28-31 bending release section 120 which is composed of protrusion 118 and switching mechanism 119) having a stopper (Fig. 30-31 protrusion 118) configured to fix the tube body (Fig. 28-29 insertion section 110) in a longitudinal axis direction so as not to advance and retract, and to engage with the 15operation part (Fig. 1 manipulation section 130) in a state where the wire (Fig. 29 manipulation member 121) is pulled toward the proximal end side of the wire so as to hold a curved shape of the bending part (Fig. 29 bending section 115) ([column 15 lines 56-59] “…the manipulation member 121 is in a towable state by the switching mechanism 119, the active bending section 115 can be bent in a desired direction by manipulating the manipulation section 130.”), 

wherein, when a medical device(Fig. 9 knife 7) inserted into the tube body (Fig. 3 insertion section 110 via treatment instrument channel 111) is retracted ([column 10 line 54 – column 11 line 6] The position of the knife in section 3 can be “adjusted by rotating the insertion section 110 with respect to the overtube 2”), an engagement (Figs. 30-31 engagement sections 125A and 125B) between the operation part (Fig. 1 manipulation section 130) and the stopper (Fig. 30-31 protrusion 118) is released, and holding of the curved shape of the bending part is also released at the time when the medical device is 20retracted ([column 15 line 45 – column 16 line 62] As the insertion section 110 is adjusted within insertion section 30 of overtube 2 “…the protrusion 118 completely protrudes, a manipulation member 121 of the distal end side rather than the switching mechanism 119 is in a non-towable state by the switching mechanism 119. For this reason, even when the manipulation section 130 is manipulated, the active bending section 115 is not bent.”) .  

In regard to claim 2, Onuki discloses the overtube device  (Fig. 1 overtube 2) according to Claim 1, wherein 
the operation part (Figs. 28-31 bending release section 120)  includes: 
an operation part main body (Fig. 30 housing 122); and 
a wire operation part (Figs. 30-31 engagement sections 125A), that is held so as to be relatively movable with31 respect to the operation part main body (Fig. 30 housing 122) and to which the proximal end part of the wire (Fig. 30 manipulation member 121A) is attached, 
wherein, by moving the wire operation part (Figs. 30-31 engagement sections 125A), relative to the operation part main body (Fig. 30 housing 122), the wire (Fig. 30 manipulation member 121) is pulled toward the proximal end side of the wire (Fig. 30 manipulation member 121, [column 16 line 50 -56] “…as shown in FIG. 30, the protrusion member 123 further enters the housing 122, and presses the engagement sections 125A (a second connecting section) and 125B (a first connecting section) to engage the sections with each other. Accordingly, the right arm section 3 becomes in an ON state in which the first manipulation member 121A can be towed by the manipulation section 130.”).  


In regard to claim 3, Onuki discloses the overtube device (Fig. 1 overtube 2) according to Claim 2, wherein 
the operation part main body (Fig. 30 housing 122) includes an advance / retreat stopper engaging part (Figs. 30-31 insertion section 30), 
the wire operation part (Figs. 30-31 engagement sections 125B), includes a wire stopper engaging part (Figs. 30-31 protrusion member 123),
the stopper (Fig. 30-31 protrusion 118) of the overtube base (Fig. 28-31 bending release section 120) includes an advance / retreat stopper (Figs. 30-31 top surface of protrusion 118), configured 10to engage with the advance / retreat stopper engaging part (Figs. 30-31 insertion section 30), and a wire stopper (Fig. 30 engagement section 125A) configured to engage with the wire operating part (Figs. 30-31 engagement sections 125B) while keeping a relative position with the advance / retreat stopper constant(Figs. 30-31 insertion section 30), and 
the advance / retreat stopper (Figs. 30-31 top surface of protrusion 118) engages with the advance / retreat stopper engaging part (Figs. 30-31 insertion section 30), and the wire stopper (Fig. 30 engagement section 125A) engages with the wire stopper engaging part (Figs. 30-31 engagement sections 125B), so that the 15operation part (Fig. 1 manipulation section 130) is mounted on the overtube base (Fig. 28-31 bending release section 120).  

In regard to claim 4, Onuki discloses the overtube device (Fig. 1 overtube 2) according to Claim 3, wherein 
(Fig. 30 engagement section 125A) is configured to be movable to either a first position (Fig. 30) or a second position (Fig. 31), 
20when the wire stopper (Fig. 30 engagement section 125A)  that engages with the wire stopper engaging part (Fig. 30 engagement section 125B) is disposed at the first position (Fig. 30), the operation part pulls the wire (manipulation member 121) toward the proximal end side of the wire, and the curved shape of the bending part is held ([column 16 lines 50 -56] “…as shown in FIG. 30, the protrusion member 123 further enters the housing 122, and presses the engagement sections 125A (a second connecting section) and 125B (a first connecting section) to engage the sections with each other. Accordingly, the right arm section 3 becomes in an ON state in which the first manipulation member 121A can be towed by the manipulation section 130.), and 
when the wire stopper (Fig. 30 engagement section 125A) that engages with the wire stopper engaging part (Fig. 30 engagement section 125B) is disposed at the second position (Fig. 31), the operation part does not pull the wire (manipulation member 121) toward the 25proximal end part of the wire, and the curved shape of the bending part is released (Fig. 31, [column 16 lines 58-62] “…as shown in FIG. 31, the engagement sections 125A and 125B are in a non-engaged state. As a result, the right arm section 3 becomes in an OFF state in which the first manipulation member 121A cannot be towed by the manipulation section 130.”).  

In regard to claim 9, Onuki discloses the overtube device (Fig. 1 overtube 2) according to Claim 1, wherein 
20the wire is a plurality of wires (A plurality of manipulation members such as wires or the like (not shown) connected to the active bending section), and 
(Fig. 30-31 protrusion 118)  of the overtube base engages with the operation part in a state where the plurality of wires are simultaneously pulled toward a proximal end side of the plurality of wires (“The manipulation members can be respectively pushed and pulled to bend the active bending section in a desired direction by pulling the stick 131 down in upward/downward and rightward/leftward directions. A specific structure of the swing mechanism 140 is described later.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Onuki in view of Hasegawa et al (WO2015125914) hereinafter Hasegawa.

In regard to claim 5, Onuki discloses the overtube device (Fig. 1 overtube 2) according to claim 1. Onuki fails to disclose wherein the overtube base includes: a sensor configured to detect a position of a proximal end of the medical device; a stopper drive part configured to operate the stopper; and a controller configured to determine whether or not the medical device is retracted based on a detection result by the sensor, and to operate the stopper drive part so that the engagement between the operation part and the stopper is released when it is determined that the medical device is retracted, and by release of the engagement between the operation part and the stopper by the stopper drive part, holding of the curved shape of the bending part is released when the medical device is retracted.
(Fig. 7 housing of the driving mechanism part 31) includes:  a sensor ([top of page 13 of machine translation] detection sensor) configured to detect a position of a proximal end ([top of page 13 machine translation] “…a detection sensor for detecting the attached state in conjunction with attachment / detachment of the attachment member 45 or the drive motor 34…”.) of the 5medical device (medical instrument 20A); a stopper drive part (drive unit 30A) configured to operate the stopper (mounting member 45); and 
a controller (Fig. 1 control unit 5) configured to determine whether or not the medical device (medical instrument 20A) is retracted based on a detection result by the sensor ([top of page 13 in machine translation]“…a detection sensor is provided in conjunction with the operation in which the fitting protrusion 46 a is pushed in… the output of the detection sensor notifies the origin setting unit 101 located in control unit 5] that the driving force relay state has been established. In the driving force release state…the drive motor 34A is removed from the drive unit 30A…and insertion operation into the treatment instrument channel 16 and the like becomes easier...”) and to operate the stopper drive part (drive unit 30a) so that the engagement between the operation part and the stopper is released when it is 10determined that the medical device (medical instrument 20A) is retracted, and by release of the engagement between the operation part (fixed-side receiving member 44) and the stopper (mounting member 45)  by the stopper drive part (drive unit 30A), holding of the curved shape of the bending part is released when the medical device (medical instrument 20A) is retracted.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify Onuki to have a sensor configured to detect a position of a proximal end of the medical device; a stopper drive part configured to operate the stopper; and a controller configured to determine whether or not the medical device is retracted based on a detection result by the sensor, and to operate the stopper drive part so that the engagement between the operation part 
Furthermore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have a sensor and a controller configured to determine whether or not the medical device is retracted based on a detection result by a sensor, and to operate a stopper drive part so that the engagement between the operation part and the stopper is released when it is determined that the medical device is retracted, and by release of the engagement between the operation part and the stopper by the stopper drive part, holding of the curved shape of the bending part is released when the medical device is retracted because as a sensor detects whether a drive motor is detached from a drive unit “operating ability can be improved” because “the weight of the medical instrument…can be reduced,” which makes it easier for the surgeon to perform the “insertion operation into the treatment tool channel.”  

In regard to claim 6, Onuki discloses the overtube device (Fig. 1 overtube 2) according to claim 1. Onuki fails to disclose wherein the overtube base includes: a sensor configured to detect a position of a proximal end of the medical device; a stopper drive part configured to operate the stopper; and a processor configured to determine whether or not the medical device is retracted based on a detection result by the sensor, and to generate a command to operate the stopper drive part so that the engagement between the operation part and the stopper is released when it is determined that the medical device is retracted, and by release of the engagement between the operation part and the stopper by the stopper drive part based on the command from the processor, holding of the curved shape of the bending part is released when the medical device is retracted.
(Fig. 7 housing of the driving mechanism part 31) includes:  a sensor ([top of page 13 of machine translation] detection sensor) configured to detect a position of a proximal end ([top of page 13 machine translation] “…a detection sensor for detecting the attached state in conjunction with attachment / detachment of the attachment member 45 or the drive motor 34…”.) of the 5medical device (medical instrument 20A); a stopper drive part (drive unit 30A) configured to operate the stopper (mounting member 45); and 
a  processor (claim 8 having a control unit 5) configured to determine whether or not the medical device (medical instrument 20A) is retracted based on a detection result by the sensor ([top of page 13 in machine translation]“…a detection sensor is provided in conjunction with the operation in which the fitting protrusion 46 a is pushed in… the output of the detection sensor notifies the origin setting unit 101 located in control unit 5] that the driving force relay state has been established. In the driving force release state…the drive motor 34A is removed from the drive unit 30A…and insertion operation into the treatment instrument channel 16 and the like becomes easier...”) and to generate a command to operate the stopper drive part (drive unit 30a) so that the engagement between the operation part (fixed-side receiving member 44) and the stopper (mounting member 45) is released when it is 10determined that the medical device (medical instrument 20A) is retracted, and by release of the engagement between the operation part (fixed-side receiving member 44) and the stopper (mounting member 45) by the stopper drive part (drive unit 30A) based on the command from the processor, holding of the curved shape of the bending part is released when the medical device (medical instrument 20A) is retracted.  

In regard to claim 7, Onuki discloses the overtube device (Fig. 1 overtube 2) according to claim 1. Onuki fails to disclose wherein the processor controls an operation of bending a distal end part of the 
However Hasegawa, in the same field of endeavor, teaches wherein the processor (claim 8 having a control unit 5) controls ([bottom of page 7-bottom of page 8 in the machine translation] “…the control section 5 sends out a control signal…to bring the clutch 33 into the driving force relay state…”)  an operation of bending a distal end part (Fig. 7 joint part 22) of the medical device (medical instrument 20A), and when it is determined that the medical device (medical instrument 20A) is retracted and when a curved shape of the distal end part ( [machine translation top of page 8]“…each joint portion 22 of the distal bending portion 25 is easily bent when an external force is applied, and the tubular portion 23 originally has flexibility, so that the medical instrument 20 can be bent freely become. Therefore, even if the treatment instrument channel 16 is curved by the bending of the mantle tube 11, the medical instrument 20 can be smoothly inserted into the treatment instrument channel 16.”) is a shape that contacts the tube body (Fig. 7 tubular part 23), the processor (claim 8 having a control unit 5) controls the engagement between the operation part (fixed-side receiving member 44) and the stopper (mounting member 45) to release the holding of the curved shape of the bending part ([middle of page 6 to middle of page 9 in the machine translation] “…the driving force relay portion being in the driving force release state. The operator Op performs an operation input for setting the clutch 33 to the driving force canceled state by using the master arm 3. As a result, the clutch control section 102 of the control section 5 sends out a control signal to the clutch 33 to bring the clutch 33 into the driving force canceling state.”)


Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/Examiner, Art Unit 3795  

/MICHAEL J CAREY/Supervisory Patent Examiner, Art Unit 3795